727 N.W.2d 582 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Daniel Sanford TESEN, Defendant-Appellee.
Docket No. 132713. COA No. 273484.
Supreme Court of Michigan.
January 4, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the November 29, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for expedited consideration as on leave granted. The motion for stay is GRANTED. The trial court proceedings are stayed pending the completion of this appeal. On motion of a party or its own motion, the Court of Appeals may modify, set aside, or place conditions on the stay if it appears that the appeal is not being vigorously prosecuted or if other appropriate grounds appear.